Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on 03/01/2019 and 08/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 recites separating the sheath from the chest tube and claim 19 recites removing the sheath from the chest; hence, the sheath is separated from the chest tube; therefore, claim 21 does not further limit claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart et al. (Pub. No. 2005/0216028).
	Regarding claim 1, Hart et al. teaches a chest tube insertion sheath apparatus (100, Fig. 28), comprising: a sheath body (116, Fig. 28) having a distal end (102, Fig. 38) and a proximal end (112, Fig. 28); a lumen (hollow space of 116, see Fig. 28) defined axially through the sheath body (see Fig. 28) from the distal end (102) to the proximal end (112), the lumen (hollow space of 116) including a distal end opening (opening of 120, see Figs. 28 and 33) at the distal end (102) and a proximal end opening (opening at 115, Fig. 28) at the proximal end (122); and a tapered tube clamp (120, see Figs. 28 and 33) at the distal end (102) of the sheath body (116), the tube clamp (120) including one or more clamp tabs (see Figs. 28 and 33) angled radially inward toward the distal end opening (see Figs. 28 and 33).  
Regarding claim 5, Hart et al. wherein the sheath body (116) is rigid ([0080]).  
Regarding claim 8, Hart et al. teaches a chest tube insertion apparatus (100/200, see Figs. 7 and 28), comprising: a sheath (100, Fig. 28) including a sheath body (116, Fig. 28) having a (102, Fig. 28) and a proximal end (112, Fig. 28), a lumen (hollow space of 116) defined axially through the sheath body (116) from the distal end (102) to the proximal end (112) of the sheath (116), and a tapered tube clamp (120, see Figs. 28 and 33) at the distal end (102) of the sheath body (116); a stylet  (200, Fig. 7) operable to be inserted and removed from the lumen (hollow space of 116) of the sheath (100, see Fig. 7 and [0065]).  
Regarding claim 15, Hart et al. teaches wherein the tube clamp (120) includes one or more clamp tabs (120, see Fig. 33) angled radially inward toward the distal end opening (see Fig. 32).  
Regarding claim 16, Hart et al. teaches wherein the tube clamp (120) includes one or more clamp tab gaps (space between 120 where 130 is located, see Fig. 33) between the one or more clamp tabs (120, see Fig. 33).  
Regarding claim 17, Hart et al. teaches wherein the one or more clamp tabs (120) includes a clamp tab hinge (hinge, see Fig. 28 below) between the one or more clamp tabs (120) and the sheath body (116).  
Examiner’s Annotated Fig. 28
[AltContent: textbox (hinge)][AltContent: arrow]
    PNG
    media_image1.png
    143
    142
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (Pub. No. 2005/0216028) in view of Bierman et al. (Pub. No. 2014/0207069).
Regarding claim 2, Hart et al. does not teach further comprising: a first groove on the sheath body extending from the distal end to the proximal end of the sheath body; and a second groove on the sheath body extending from the distal end to the proximal end of the sheath body.  However, Bierman et al. teaches a sheath body (40A) comprising: a first groove (45 at top, see Fig. 4J) on the sheath body (40A) extending from a distal end (end of 40A opposite 47, see Fig. 4K) to the proximal end (end of 40A directly attached to 47, see Fig. 4K) of the sheath body (40A); and a second groove (45 at bottom, see Fig. 4J) on the sheath body (40A) extending from the distal end to the proximal end of the sheath body (40A, see [0144] where the 45 can extend through 42A and 40A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Hart et al. by forming the handle and the sheath body to have a split line as taught by Bierman et al. for easily removing the sheath after inserting a catheter or other medical instrument (see [0142]).  Further Hart et al. teaches that (see Hart et al. [0091]).
Regarding claim 3, Hart et al. in view of Bierman et al. teaches further comprising a first handle (right side of 115, see Bierman et al. Fig. 4J for illustration of the handle 42A) and a second handle (see side of 115) positioned on the proximal end (112) of the sheath body (116), the first handle (right side of 115) positioned between the first groove (45 at top, see Bierman Fig. 4J for illustrative purposes of how the proximal end 112 is modified to have a first and second groove) and the second groove (45 on the bottom, see Bierman Fig. 4J for illustrative purposes) on a first side (right side) of the sheath body (116) and the second handle (left side of 115) positioned opposite the first handle (right side of 115) between the first groove (45 at top) and the second groove (45 at bottom) on a second side (left side) of the sheath body (116).  
Regarding claim 4, Hart et al. in view of Bierman et al. does not teach further comprising: a first notch positioned on the proximal end of the sheath body and positioned at the first groove; and a second notch positioned on the proximal end of the sheath body and positioned at the second groove.  However, Bierman et al. teaches further comprising: a first notch (95A on the right, see Fig. 4J) positioned on the proximal end (end of 40A connected to 47) of the sheath body (116) and positioned at the first groove (45 on the top); and a second notch (95A on the left) positioned on the proximal end (end of 40A connected to 47) of the sheath body (40A) and positioned at the second groove (45 on the bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Hart et al.in view of Bierman et al. by forming the proximal end of the device to have tabs and separable lip as taught by Bierman et al. for allowing the sheath to engage with other elements (see [0144]).  Further Hart et al. in view of Bierman et al. teaches that modifications may be made to the device (see Hart et al. [0091]).
s 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (Pub. No. 2005/0216028) in view of Moy (Patent No. 5,509,909).
Regarding claim 6, Hart et al. does not teach wherein the sheath body is disposed about a curvilinear axis.  However, Moy teaches a chest tube (10, Fig. 1) disposed about a curvilinear axis (see curvilinear axis of 10, Fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Hart et al. by forming the sheath to be bent as taught by Moy for providing an anchoring function and reducing the likelihood of inadvertent removal of the device from the inserted cavity (see Col. 1, lines 65-67 and Col. 2, line 1). Further Hart et al. teaches that modifications may be made to the device (see Hart et al. [0091]).
Regarding claim 7, Hart et al. in view of Moy teaches wherein at least a portion of the one or more clamp (120) tabs are semi-flexible (see Hart et al. [0065] where 120 is deformed; hence, 120 is flexible).  
Regarding claim 9, Hart et al. does not teach wherein the sheath body is disposed about a first curvilinear axis.  However, Moy teaches a chest tube (10, Fig. 1) disposed about a first curvilinear axis (see curvilinear axis of 10, Fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Hart et al. by forming the sheath to be bent as taught by Moy for providing an anchoring function and reducing the likelihood of inadvertent removal of the device from the inserted cavity (see Col. 1, lines 65-67 and Col. 2, line 1). Further Hart et al. teaches that modifications may be made to the device (see Hart et al. [0091]).
Claims 6-7, 10-11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (Pub. No. 2005/0216028) in view of Moy (Patent No. 5,509,909) in view of Swinehart .
Regarding claim 10, Hart et al. in view of Moy does not teach wherein the stylet is disposed about a second curvilinear axis, wherein the second curvilinear axis substantially matches at least a portion of the first curvilinear axis.  However, Swinehart et al. teaches a stylet (13/14, Fig. 3B) disposed about a second curvilinear axis (curvilinear axis of 13/14, Fig. 3B), wherein the second curvilinear axis (curvilinear axis of 13/14) substantially matches at least a portion of a first curvilinear axis (curvilinear axis of 15/16, Fig. 3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Hart et al. in view of Moy by forming the surgical instrument to have be disposed about a second curvilinear axis that substantially matches at least a portion of a first curvilinear axis for reducing friction and stick-slip during instrument insertion (see abstract). Further Hart et al. in view of Moy teaches that modifications may be made to the device (see Hart et al. [0091]).
Regarding claim 11, Hart et al. in view of Moy in view of Swinehart et al. teaches wherein the lumen includes a distal end opening (opening of 120, see Figs. 28 and 33 of Hart et al.) at the distal end (102) and a proximal end opening (opening at 115, Fig. 28 of Hart et al.) at the proximal end (112).  
Regarding claim 18, Hart et al. in view of Moy in view of Swinehart et al. teaches wherein the stylet (200) includes a stylet lumen (122, Hart et al., Fig. 7) disposed in the stylet (200) and about the second curvilinear axis (see rejection of claim 10 above).  
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (Pub. No. 2005/0216028) in view of Moy (Patent No. 5,509,909) in view of Swinehart et al. (Patent No. 8,343,045) in view of Bierman et al. (Pub. No. 2014/0207069).
(100) further comprises: a collar (115) positioned at the proximal end (112) of the sheath body (116) but does not specifically teach a first handle disposed on the collar; and a second handle disposed on the collar opposite the first handle.  However, Bierman et al. teaches a sheath (40A, Fig. 4K) having a collar (42A, Fig. 4K), a first handle (43 on right, Fig. 4K) disposed on the collar (42A); and a second handle (43 on the left, Fig. 4K) disposed on the collar (42A) opposite the first handle (43 on the right).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Hart et al.in view of Bierman et al. by forming the proximal end of the device to have tabs and separable lip as taught by Bierman et al. for allowing the sheath to engage with other elements (see [0144]).  Further Hart et al. in view of Bierman et al. teaches that modifications may be made to the device (see Hart et al. [0091]).
Regarding claim 13, Hart et al. in view of Moy in view of Swineheart et al. in view of Bierman et al. teaches the collar (42A) extending between the proximal end (very proximal end of 42A) and the distal end (102) of the sheath (100) but does not teach wherein the sheath further comprises: a first groove disposed on the sheath body and the collar extending between the proximal end and the distal end of the sheath, wherein at least a portion of the first groove is positioned between the first handle and the second handle; and a second groove disposed on the sheath body wherein at least a portion of the second groove is positioned between the first handle and the second handle opposite the first groove.  
However, Bierman et al. teaches a sheath body (40A) comprising: a first groove (45 at top, see Fig. 4J) on the sheath body (40A) extending between a proximal end (end of 40A directly attached to 47, see Fig. 4K) and a distal end (end of 40A opposite 47, see Fig. 4K) to (40A); wherein a least a portion of the first groove (45 at top) is positioned between the first handle (43 on the right) and the second handle (43 on the left); and a second groove (45 at bottom, see Fig. 4J) disposed on the sheath body (40A) and collar (42A) extending between the proximal end and the distal end of the sheath body (40A, see [0144] where the 45 can extend through 42A and 40A), wherein at least a portion of the second groove (45 on the bottom) is positioned between the first handle (43 on the right) and the second handle (43 on the left) opposite the first groove
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Hart et al. in view of Moy in view of Swineheart et al. in view of Bierman et al. by forming the handle and the sheath body to have a split line as taught by Bierman et al. for easily removing the sheath after inserting a catheter or other medical instrument (see [0142]).  Further Hart et al. in view of Moy in view of Swineheart et al. in view of Bierman et al. teaches that modifications may be made to the device (see Hart et al. [0091]).
Regarding claim 14, Hart et al. in view of Moy in view of Swineheart et al. in view of Bierman et al. teaches wherein the first groove (45 on the right) is a first fracture line (see Bierman et al. [0144]) and wherein the second groove (45 on the left) is a second fracture line (see Bierman et al. [0144]).  
Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (Pub. No. 2005/0216028) in view of Kronner (Patent No. 5,169,387).
Regarding claim 19, Hart et al. teaches a method of inserting a chest tube (100, see Figs. 7 and 28) into a body cavity of a patient ([0014]), comprising: making an incision in a cavity of the patient (see [0031]); inserting a tube chest insertion apparatus (100/200) into the cavity of the ([0014]), the tube chest insertion apparatus (100/200) comprising a sheath (100, Fig. 28), the sheath (100) including a sheath body (116, Fig. 28) having a distal end (102, Fig. 28) and a proximal end (112, Fig. 28), a lumen (hollow space of 116) defined axially through the sheath body (116) from the distal end (102) to the proximal end (112) of the sheath (100), and a tapered tube clamp (120, Fig. 28) at the distal end (102) of the sheath body (116); positioning the tube chest  insertion apparatus (100/200) in the cavity ([0014]); 28Attorney Docket No. 035633.86648Customer No. 104982inserting the chest tube (200) through the lumen of the sheath (100) into the cavity (see [0014]); and removing the sheath (100) from the cavity of the patient (see [0014]).  
Hart et al. does not specifically teach a method of inserting a chest tube into a chest cavity of a patient, the tube chest insertion apparatus comprising a sheath having a stylet installed in the sheath and removing the stylet from the sheath.  However, Kronner teaches a method of inserting a chest tube (20, Fig. 2) into a chest cavity (42, Fig. 3) of a patient (see Col. 1, lines 63-68, Col. 2, lines 1-2 and Col. 3, lines 23), inserting a chest tube insertion apparatus (10/12/20/28, Fig. 2) into the chest cavity (42) of the patient, the chest tube insertion apparatus (10/12/20/28) comprising a sheath (12) having a stylet  (28) installed in the sheath (12, see Figs. 1-2), the sheath (12) including a sheath body (body of 12) having a distal end (16, Fig. 2) and a proximal end (17, Fig. 2), a lumen (hollow space of 12) defined axially through the sheath body (body of 12) from the distal end to the proximal end of the sheath (see Fig. 2 illustrating 20 within 12; hence, 12 has lumen from 16 to 17), positioning the chest tube insertion apparatus (10) in the chest cavity (42); removing the stylet (28) from the sheath (12, see Col. 3, lines 44-45); 28Attorney Docket No. 035633.86648Customer No. 104982inserting the chest tube (20) through the lumen of the sheath (12) into the chest cavity (42, see Col. 3, lines 53-65).
It would have been obvious to one of ordinary skill in the art before the effective filing (see Col. 1, lines 49-52) and the method and device taught by Hart et al. is for insertion into a body cavity (see Hart et al., [0004]) and Hart et al. teaches that modifications may be made to the device (see [0091]).
Regarding claim 21, Hart et al. in view of Kronner teaches further comprising separating the sheath from the chest tube (see Kronner Col. 3, lines 53-65).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (Pub. No. 2005/0216028) in view of Kronner (Patent No. 5,169,387) in view of Jaworek et al. (Pub. No. 2013/0204087) in view of Bierman et al. (Pub. No. 2014/0207069).
Regarding claim 20, Hart et al. in view of Kronner does not teach wherein positioning the chest tube insertion apparatus includes rotating the chest tube apparatus inside the chest cavity via a first handle and a second handle positioned on the proximal end of the sheath body.  However, Jaworek et al. teaches rotating a chest tube apparatus (10, see [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Hart et al. in view of Kronner by rotating the chest tube apparatus as taught by Jaworek et al. so that the orientation of the device may be changed during the procedure (see [0022]). Further Hart et al. in view of Kronner teaches that modifications may be made to the device (see Hart et al. [0091]).
Hart et al. in view of Kronner in view of Jaworek et al. does not teach via a first handle and a second handle positioned on the proximal end of the sheath body.  However, Bierman et al. teaches a sheath (40A, Fig. 4K) having a first handle (43 on right, Fig. 4K) and a second handle (43 on the left, Fig. 4K) and manipulating the sheath view the handle (43, see [0144]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Hart et al. in view of Kronner in view of Jaworek et al. by forming the proximal end of the device to have tabs and separable lip as taught by Bierman et al. for allowing the sheath to engage with other elements (see [0144]).  Further Hart et al. in view of Kronner in view of Jaworek et al. teaches that modifications may be made to the device (see Hart et al. [0091]).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (Pub. No. 2005/0216028) in view of Kronner (Patent No. 5,169,387) in view of Semrad (Patent. No. 5,059,183).
Regarding claim 22, Hart et al. in view of Kronner teaches the chest tube insertion apparatus includes a stylet lumen (lumen of 20) but does not teach further comprising: inserting a guidewire into the chest cavity of a patient via a trochar, wherein when the chest tube insertion apparatus is inserted into the chest cavity, and wherein when the chest tube insertion apparatus is inserted into the chest cavity, a free end of the guidewire is inserted into the stylet lumen and the chest tube insertion apparatus is translated along the guidewire.  However, Semrad teaches inserting a guidewire (10, Fig. 4) via a trochar (20, Fig. 4) when a tube insertion apparatus (40, Fig. 4) is inserted into a cavity (see Fig. 4), a free end of the guidewire (distal end of 10) is inserted into a stylet lumen (lumen of 20) and the tube insertion apparatus (40) is translated along the guidewire (10, see Col. 6, lines 43-58).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Hart et al. in view of Kronner by adding the trocar and the guidewire taught by Semrad and inserting a guidewire into the chest cavity of a (see Col. 2, lines 16-19).  Further Hart et al. in view of Kronner teaches that modifications may be made to the device (see Hart et al. [0091]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783